Citation Nr: 1806934	
Decision Date: 02/02/18    Archive Date: 02/14/18

DOCKET NO.  14-13 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 10 percent for low back disability.

3.  Entitlement to a rating in excess of 10 percent for right shoulder disability.

4.  Entitlement to a compensable rating for bilateral inguinal hernias.

5.  Entitlement to service connection for a bilateral hand disability (claimed as bilateral hand dysesthesias), to include as secondary to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1962 to December 1983.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2013 rating decision of the Oakland, California, Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Veteran has submitted a written request to withdraw his prior Board hearing request.  The Board deems the hearing request properly withdrawn.  
See 38 C.F.R. § 20.704(d). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In regard to the increased rating claims for PTSD, a right shoulder disability, a low back disability, and bilateral inguinal hernias, treatment records have not been associated with the claims file since June 2013, and the most recent VA examinations were conducted in early 2013.

VA's duty to assist includes providing a new medical examination when the available evidence is too old for an adequate evaluation of the current condition. Caffrey v. Brown, 6 Vet. App. 377, 381   (1994) (finding that VA should have ordered a contemporaneous examination of the veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).  The Board is unable to properly render an increased rating decision without obtaining an updated examination in this case; therefore, an additional VA examination is required to provide an accurate picture of the Veteran's current disability.  The shoulder and back examinations in particular must be performed congruent with the Court of Appeals for Veterans Claims holding in Correia v. McDonald, 28 Vet. App. 158 (2016).

In regard to the claim for service connection for a bilateral hand disability, claimed bilateral hand dysesthesias, a new examination is also required.  The Veteran is service-connected for autonomic neuropathy.  He claims bilateral hand dysesthesias as secondary to the autonomic neuropathy, as well as exposure to herbicide and toxins.

The Veteran appeared for a VA examination in April 2013.  The examiner noted diagnosis of ulnar compression neuropathy called cubital tunnel syndrome, diagnosed in October 1972 and resolved, and diagnosed in April 2010, as well as carpal tunnel syndrome diagnosed in April 2010.  The examiner concluded that the claimed bilateral hand dysesthesias and neuropathy condition was less likely as not caused by service or service-connected autonomic neuropathy.  The examiner found no evidence of autonomic neuropathy having ever existed, and further stated that this type of peripheral neuropathy is caused by nerve compression and not autonomic neuropathy, exposure to toxic substances or herbicide.  The examiner also concluded that these compression neuropathies are not related to the one time episode of left ulnar nerve neuropathy in October 1972, which resolved.

A February 2004 VA neurological examination notes diagnosis of autonomic neuropathy, and again, the Veteran is service-connected for it.  In light of the conflicting evidence, an addendum to the VA examination is required to clarify whether the Veteran suffers from autonomic neuropathy which has caused or aggravated any diagnosis as to the claimed hand dysesthesias.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA clinical records and give the Veteran the opportunity to identify any private treatment records for association with the claims file.  All records/responses received must be associated with the claims file.  

2.  Schedule the Veteran for appropriate VA examination(s) to determine the current severity of his service-connected (a) PTSD; (b) low back disability; (c) right shoulder disability; and (d) bilateral hernias.  The complete claims file must be provided to the examiner(s) for review in conjunction with the examination(s), and the examiner(s) should note that it has been reviewed.  The VA examination reports should include the criteria necessary to rate the disabilities on appeal.

The examiner(s) should address employability and functional impairment, if applicable.

With regard to the low back and right shoulder claims, to the extent possible, the examiner is also asked to opine as to the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for the Veteran's low back and both left and right shoulders.  If the examiner is unable to so opine, he or she should clearly explain why that is so.  See Correia v. McDonald, 28 Vet. App. 158, 169-170 (2016).

3.  Schedule the Veteran for a VA examination with an appropriately qualified clinician for an opinion as to the nature and etiology of the claimed bilateral hand condition.  The complete claims file must be provided to the examiner for review in conjunction with the examination, and the examiner should note that it has been reviewed.  

The examiner is asked to identify all hand disabilities present from January 2011 to the present other than autonomic neuropathy.  For each hand disability identified, the examiner should answer the following questions:

a.) Is it at least as likely as not (50 percent or greater probability) that the condition is related to the Veteran's service?

(b.) Is it at least as likely as not (50 percent or greater probability) that the condition is caused or aggravated by the Veteran's service-connected autonomic neuropathy?

(c.) Is it at least as likely as not (50 percent or greater probability) that the condition is caused or aggravated by exposure to herbicides or toxins.

The examiner should discuss and clarify to the extent possible the April 2013 VA examination which found no evidence of autonomic neuropathy having ever existed, with the evidence of records containing diagnosis of autonomic neuropathy.

The examiner should also discuss the STRs which contain evidence of ulnar nerve impairment during service.

The examiner must provide a complete rationale for any opinion provided.

4.  Thereafter, readjudicate the claims.  If a complete grant of the benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
DONNIE R. HACHEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




